Citation Nr: 0433874	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  94-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an earlier effective date for additional 
pension benefits for the veteran's children.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The appellant served on active duty from January 1968 to 
September 1969 and from October 1975 to January 1978.  

The claim concerning entitlement to service connection for 
PTSD comes to the Board of Veterans' Appeals (Board) from a 
January 1993 rating decision, and was remanded in January 
1996, December 1998, and February 2001.  

On March 28, 1994, a hearing was held in Washington, D.C., 
before the undersigned, who is the veterans law judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).    

The issue of entitlement to an earlier effective date for an 
additional pension for the veteran's children is referenced 
in the REMAND portion of the decision below.   This claim is 
being REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  

In its February 2001 remand, the Board noted that the veteran 
(in a May 1995 written statement) sought to reopen a claim 
for service connection for hearing loss.  Since this issue 
was previously denied by the RO in November 1993, and was not 
currently pending before the Board, it was referred to the RO 
for appropriate action.  Nothing has yet been done.  This 
claim to reopen is again referred to the RO for appropriate 
action. 


FINDING OF FACT

The veteran has PTSD that was caused by active duty in a unit 
that came under rocket and mortar fire in Vietnam in August 
1968.  


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he has PTSD primarily 
resulting from stressors arising from experiences in Vietnam.  
Service connection for PTSD requires medical evidence 
diagnosing the condition, a link (established by medical 
evidence) between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor(s) occurred.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304(f).

There is competent medical evidence that the veteran 
currently has PTSD linked to his reported stressors.  A May 
1993 private examination report included the diagnosis of 
"Post traumatic stress disorder, 1973 Viet Nam War."  A 
January 2000 VA examination report diagnosed the veteran as 
having PTSD and indicated that his symptoms of flashbacks, 
difficulty relating to people and difficulty with sleeping 
were "related to his Vietnam experiences."  

In numerous written statements and at his local and Board 
hearings, the veteran has consistently reported (in part) 
that he had active duty in Vietnam between July 1968 and 
August 1969, that during this time he served at "Camp 
Books" near Da Nang,  and that he and his unit came under 
numerous attacks from the enemy.  

The veteran's DD Form 214 for his active duty between January 
1968 and September 1969 indicates that he was a private (E-1) 
in the Marines, affiliated with Supply Company, Supply 
Battalion, First Force Service Regiment, Force Logistic 
Command (1st FSR/FLC).  His specialty was general 
warehouseman.  

An August 1977 memorandum from the Commandant of the Marine 
Corps. indicates that the veteran was entitled to receive a 
Navy Unit Commendation with ribbon bar for service in Vietnam 
from 1968 to 1969, a National Defense Service Medal, a 
Vietnam Service Medal with four bronze stars, a Republic of 
Vietnam Meritorious Unit Citation with Gallantry Cross Color, 
a Republic of Vietnam Meritorious Unit Citation with Civil 
Actions Color (First Class), and a Republic of Vietnam 
Campaign Medal.  There is no evidence that the veteran was 
awarded a Purple Heart or a Combat Action Ribbon.

However, in October 2000, documents were received from the 
Marine Corps Historical Center which effectively corroborate 
the veteran's stressors.  These documents include (in 
pertinent part) a Command Chronology Report for the 1st 
FSR/FLC, for the period between August 1, 1968, and August 
31, 1968, which confirms the following: 

·  On August 23, 1968, the 1st FLC 
perimeter received five rocket propelled 
grenades, four of which landed inside the 
compound.  No casualties were noted in 
conjunction with this attack, but 
buildings and other property were 
damaged.

·  On August 28, 1968, seven rounds of 
122 mm. rockets impacted at Camp Books, 
resulting in one killed-in-action and 
four wounded-in-action.  

·  On August 29, 1968, the 1st FLC 
received 28 mortar rounds, resulting in 
four wounded-in-action.  

The veteran is not specifically mentioned by name in this 
Command Chronology Report, nor in any of the other documents 
received from the Marine Corps. Historical Center.  However, 
the United States Court of Appeals for Veterans Claims 
(CAVC), in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
held that a veteran's allegations of enemy rocket attacks are 
credibly supported by evidence that the veteran's unit was 
present when rocket attacks occurred.  Therefore, the Board 
concludes that, by analogy, it is at least as likely as not 
that the veteran was present with the 1st FLC during the 
rocket and mortar attacks referenced in the Command 
Chronology Report.  

In short, there is medical evidence establishing a diagnosis 
of PTSD, credible supporting evidence that the claimed 
inservice stressors occurred and a link (established by 
medical evidence) between current symptoms and the claimed 
inservice stressors.  All the criteria for a grant of service 
connection for PTSD are met.  Accordingly, resolving any 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran's PTSD was incurred in active service.  38 
U.S.C.A. § 5107.

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for 
PTSD is granted.


REMAND

In its February 2001 remand, the Board noted that in May 
1995, the RO granted the veteran additional pension benefits 
for his children, and that he was informed of that decision 
by a May 1995 letter.  In a letter received subsequently in 
May 1995, the veteran disagreed with the effective date of 
these additional pension benefits.

The record before the Board did not reflect that a statement 
of the case had been issued regarding the claim for an 
earlier effective date for additional pension benefits for 
the veteran's children.  The Board noted that in Manlincon v. 
West, 12 Vet. App. 238 (1999), the CAVC indicated that in a 
case in which an appellant expressed disagreement in writing 
with an RO decision and the RO failed to issue a statement of 
the case, the Board should remand the issue to the RO, not 
refer it there, for issuance of a statement of the case.  The 
Board remanded the claim for an earlier effective date so 
that a statement of the case could be issued.  

To date, no such statement of the case has been issued.  The 
Board errs as a matter of law when it fails to ensure 
compliance with remand orders of the Board or the CAVC.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, another 
remand is necessary so that the statement of the case can be 
issued.

Accordingly, the Board remands for the following:

Provide the veteran and his 
representative with a statement of the 
case on the issue of entitlement to an 
earlier effective date for additional 
pension benefits for the veteran's 
children and allow an opportunity for 
response.  If, and only if, an adequate 
substantive appeal is timely submitted, 
this claim should be returned to the 
Board for further appellate consideration 
(after all applicable duties to notify 
and assist have been fulfilled). 

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
JOAQUÍN AGUAYO-PERELES	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



